This was an action by Thelma Lucas as administratrix of the estate of Emmett B. Lucas, deceased, under the death statute for the death of her decedent who met his death in the same automobile accident as the one in the case of Dovada Killion, ante 537 number 15983 of this court, decided on the 4th day of March, 1940.
The complaint herein is in legal effect the same as in said case, as is also the demurrer addressed to it. The ruling of the trial court upon the demurrer was also similar as was the judgment entered. The error assigned and presented in the instant case is also identical with said Dovada Killion case. Upon the authority of that case the judgment in the instant case is affirmed.
Judgment affirmed.
Bridwell, P.J., not participating.